

Exhibit 10.14(a)


AMENDMENT NO. 1


to that certain


AMENDED AND RESTATED GLOBAL REVOLVING CREDIT AGREEMENT




This AMENDMENT NO. 1 (this “Amendment”), dated as of April 20, 2012, relates to
that certain AMENDED AND RESTATED GLOBAL REVOLVING CREDIT AGREEMENT, dated as of
June 8, 2011 (the “Credit Agreement”), by and among (i) RYDER SYSTEM, INC., a
corporation organized under the laws of Florida (“Ryder”), RYDER TRUCK RENTAL
HOLDINGS CANADA LTD. (“Ryder Holdings Canada”), RYDER TRUCK RENTAL CANADA LTD.
(“Ryder Canada Limited” and together with Ryder Holdings Canada, the “Canadian
Borrowers”), RYDER LIMITED, a corporation organized under the laws of England
and Wales (“Ryder Limited”), RYDER SYSTEM HOLDINGS (UK) LIMITED (“RSH” and
together with Ryder Limited, the “U.K. Borrowers”) and RYDER PUERTO RICO, INC.
(“Ryder PR”), a corporation organized under the laws of Delaware, (ii) the
lending institutions identified as Banks therein, (iii) BANK OF AMERICA, N.A.
(“Bank of America”), as administrative agent for the Banks (the “Administrative
Agent”), (iv) ROYAL BANK OF CANADA, as Canadian agent for the Banks (the
“Canadian Agent”) and (v) THE ROYAL BANK OF SCOTLAND PLC, as United Kingdom
agent for the Banks (the “U.K. Agent” and, together with the Administrative
Agent and the Canadian Agent, the “Agents”), with MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED acting as lead arranger and book manager thereunder.
Capitalized terms used herein without definition shall have the respective
meanings provided therefor in the Credit Agreement.


WHEREAS, each of Ryder, the Canadian Borrowers, the U.K. Borrowers and Ryder PR
(collectively, the “Borrowers”) has requested that the Majority Banks agree, and
the Banks party hereto have agreed, on the terms and subject to the conditions
set forth herein, to amend certain of the terms and provisions of the Credit
Agreement;
    
NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


§1.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in §4 below:
(a)    Definition of Consolidated Adjusted Tangible Net Worth. The Credit
Agreement is hereby amended by deleting in its entirety the definition of
“Consolidated Adjusted Tangible Net Worth” in §1.1 of the Credit Agreement and
substituting the following new definition in lieu thereof:
Consolidated Adjusted Net Worth. At any date, the aggregate of (i) consolidated
shareholders’ equity, less (ii) investments in Subsidiaries other than
Consolidated Subsidiaries; provided, however, that any accumulated other
comprehensive income or loss associated with Ryder and its Consolidated
Subsidiaries’ pension and other post-retirement plans which is recorded on the
consolidated financial statements of Ryder and its Consolidated Subsidiaries in
accordance with GAAP will be excluded.



--------------------------------------------------------------------------------



(b)    Amendments to §9.5 of the Credit Agreement. The Credit Agreement is
hereby amended by deleting the reference to “Consolidated Adjusted Tangible Net
Worth” in §9.5 of the Credit Agreement and substituting a reference to
“Consolidated Adjusted Net Worth” in lieu thereof.
(c)    Amendments to §10.1 of the Credit Agreement. The Credit Agreement is
hereby amended by deleting in its entirety §10.1 of the Credit Agreement and
substituting the following new §10.1 in lieu thereof:
§10.1.    Debt to Consolidated Adjusted Net Worth. Ryder will not, at any time,
permit the ratio of (a) the aggregate amount of Indebtedness of Ryder and its
Consolidated Subsidiaries to (b) Consolidated Adjusted Net Worth of Ryder and
its Consolidated Subsidiaries to exceed 3.00:1.00.


(d)    Amendments to Exhibit C: Compliance Certificate. The Credit Agreement is
hereby amended by deleting in its entirety Exhibit C of the Credit Agreement and
substituting in lieu thereof the new Exhibit C to the Credit Agreement that is
attached hereto as Annex A.
§2.    Representations and Warranties. As of the Amendment Effective Date (as
defined below), each of the Borrowers represents and warrants to the Banks and
the Agents as follows:
(a)    Representations and Warranties in Credit Agreement. The representations
and warranties of the Borrowers contained in the Credit Agreement were true and
correct in all material respects when made, and continue to be true and correct
on the Amendment Effective Date (as defined below).
(b)    Authority, Etc. The execution and delivery by each of the Borrowers of
this Amendment and the performance by each of the Borrowers of all of its
respective agreements and obligations of this Amendment and the other documents
delivered in connection therewith (collectively, the “Amendment Documents”), the
Credit Agreement as amended hereby and the other Loan Documents (i) are within
the corporate or company authority of such Borrower, (ii) have been duly
authorized by all necessary corporate or company proceedings by such Borrower,
(iii) do not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which such Borrower is subject
or any judgment, order, writ, injunction, license or permit applicable to such
Borrower, (iv) do not conflict with any provision of the formation or governing
documents of, or any agreement or other instrument binding upon, such Borrower,
and (v) do not require the approval or consent of, or filing with, any Person
other than those already obtained.
(c)    Enforceability of Obligations. The Amendment Documents, the Credit
Agreement as amended hereby, and the other Loan Documents constitute the legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms.
(d)    No Default. Immediately after giving effect to this Amendment, no Default
or Event of Default exists under the Credit Agreement or any other Loan
Document.
§3.    References. Each Borrower confirms and agrees that all references to the
term “Credit Agreement” in the other Loan Documents shall hereafter refer to the
Credit Agreement as amended hereby.
§4.    Conditions to Effectiveness. The amendments provided for in this
Amendment shall take effect upon the satisfaction of the following conditions
precedent (such date, the “Amendment Effective Date”):



--------------------------------------------------------------------------------



(a)    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by each of the Borrowers, the
Administrative Agent and the Majority Banks, and this Amendment shall be in full
force and effect;
(b)    the receipt by the Administrative Agent of all reasonable out-of-pocket
costs and expenses (including, without limitation, reasonable legal fees and
expenses) for which invoices have been presented which have been incurred or
sustained by the Administrative Agent in connection with this Amendment and the
Credit Agreement; and
(c)    all proceedings in connection with the transactions contemplated by this
Amendment and all documents incident thereto shall be reasonably satisfactory in
substance and form to the Administrative Agent, and the Administrative Agent
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Administrative Agent may reasonably
request.
§5.    Satisfaction of Conditions. Without limiting the generality of the
foregoing §4, for purposes of determining compliance with the conditions
specified in §4, each Bank that has signed this Amendment shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Bank unless the Administrative Agent shall have
received notice from such Bank prior to the date hereof specifying its objection
thereto.
§6.    Miscellaneous Provisions. This Amendment shall constitute one of the Loan
Documents referred to in the Credit Agreement. Except as otherwise expressly
provided by this Amendment, all of the terms, conditions and provisions of the
Credit Agreement shall remain the same. It is declared and agreed by each of the
parties hereto that the Credit Agreement, as amended hereby, shall continue in
full force and effect, and that this Amendment and the Credit Agreement shall be
read and construed as one instrument. Nothing contained in this Amendment shall
be construed to imply a willingness on the part of the Banks or the
Administrative Agent to grant any similar or other future amendment of any of
the terms and conditions of the Credit Agreement or the other Loan Documents or
shall in any way prejudice, impair or effect any rights or remedies of the Banks
and the Administrative Agent under the Credit Agreement or the other Loan
Documents. THIS AMENDMENT SHALL BE CONSTRUED ACCORDING TO AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401)). This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof. In making proof of this Amendment it
shall not be necessary to produce or account for more than one counterpart
signed by each party hereto by and against which enforcement hereof is sought.
Headings or captions used in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof. The Borrowers hereby
agree to pay to the Administrative Agent on demand all reasonable costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment (including reasonable legal fees and
disbursements of counsel for the Administrative Agent).




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as an
agreement as of the date first written above.


RYDER SYSTEM, INC.
By:/s/ Braden K. Moll    
Name:    Braden K. Moll
Title:    Sr. Assistant Treasurer
RYDER TRUCK RENTAL CANADA LTD.
By:/s/ Braden K. Moll    
Name:    Braden K. Moll
Title:    Sr. Assistant Treasurer
RYDER TRUCK RENTAL HOLDINGS CANADA LTD.
By:/s/ Braden K. Moll    
Name:    Braden K. Moll
Title:    Sr. Assistant Treasurer
RYDER LIMITED




By:/s/ Braden K. Moll    
Name:    Braden K. Moll
Title:    Director




RYDER SYSTEM HOLDINGS (UK) LIMITED
By:/s/ Calene F. Candela    
Name:    Calene F. Candela
Title:    Director
RYDER PUERTO RICO, INC.
By:/s/ Braden K. Moll    
Name:    Braden K. Moll
Title:    Sr. Assistant Treasurer


BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Judith A. Huckins    
Name: Judith A. Huckins
Title: Vice President




BANK OF AMERICA, N.A., as Domestic Bank
By: /s/ Judith A. Huckins    
Name: Judith A. Huckins
Title: Vice President






BANK OF AMERICA, N.A., as U.K. Bank
By: /s/ Judith A. Huckins    
Name: Judith A. Huckins
Title: Vice President






BANK OF AMERICA, N.A., as PR Bank
By: /s/ Judith A. Huckins    
Name: Judith A. Huckins
Title: Vice President






BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Domestic Bank
By: /s/ M. Antioco    
Name: M. Antioco
Title: Associate




MIZUHO CORPORATE BANK, LTD., as Domestic Bank
By: /s/ Noel Purcell    
Name: Noel Purcell
Title: Authorized Signatory




MIZUHO CORPORATE BANK, LTD., as Canadian Bank
By: /s/ Noel Purcell    
Name: Noel Purcell
Title: Authorized Signatory


MIZUHO CORPORATE BANK, LTD., as U.K. Bank
By: /s/ Noel Purcell    
Name: Noel Purcell
Title: Authorized Signatory
WELLS FARGO BANK, N.A., as Domestic Bank
By: /s/ Kay Reedy    
Name: Kay Reedy
Title: Managing Director




U.S. BANK NATIONAL ASSOCIATION, as Domestic Bank
By: /s/ Edward B. Hanson    
Name: Edward B. Hanson
Title: Vice President




BNP PARIBAS, as Domestic Bank
By: /s/ Andy Strait    
Name: Andy Strait
Title: Managing Director


By: /s/ Michael Pearce                
Name: Michael Pearce
Title: Managing Director




THE BANK OF NEW YORK MELLON, as Domestic Bank
By: /s/ Robert Besser    
Name: Robert Besser
Title: Managing Director




REGIONS BANK, as Domestic Bank
By: /s/ Stephen Hanas    
Name: Stephen Hanas
Title: Senior Vice President


PNC BANK, NATIONAL ASSOCIATION, for itself and as successor to RBC Bank (USA),
as Domestic Bank
By: /s/ Jose Mazariegos    
Name: Jose Mazariegos
Title: Senior Vice President




BRANCH BANKING AND TRUST COMPANY, as Domestic Bank
By: /s/ Anthony D. Nigro    
Name: Anthony D. Nigro
Title: Senior Vice President


THE ROYAL BANK OF SCOTLAND PLC, as Domestic Bank
By: /s/ Jonathan Lasner    
Name: Jonathan Lasner
Title: Director




THE ROYAL BANK OF SCOTLAND PLC, as U.K. Bank
By: /s/ Neil Foulkes    
Name: Neil Foulkes
Title: Head of Large Corp
Thames Valley




ROYAL BANK OF CANADA, as Domestic Bank
By: /s/ Scott Umbs    
Name: Scott Umbs
Title: Authorized Signatory




    




Annex A






EXHIBIT C


[FORM OF]
COMPLIANCE CERTIFICATE


RYDER SYSTEM, INC.
Compliance Certificate dated ___________


Reference is hereby made to the Amended and Restated Global Revolving Credit
Agreement, dated as of June 8, 2011 (as amended, restated, amended and restated,
modified or supplemented and in effect from time to time, the “Credit
Agreement”), by and among (i) Ryder System, Inc. (“Ryder”), Ryder Truck Rental
Holdings Canada Ltd., Ryder Truck Rental Canada Ltd., Ryder Limited, Ryder
System Holdings (UK) Limited, and Ryder Puerto Rico, Inc., (ii) the lending
institutions identified as Banks therein, (iii) Bank of America, N.A., as
Administrative Agent for the Banks, (iv) Royal Bank of Canada, as Canadian Agent
for the Banks and (v) The Royal Bank of Scotland plc, as U.K. Agent for the
Banks, with Merrill Lynch, Pierce, Fenner & Smith Incorporated, acting as lead
arranger and book manager. Capitalized terms used and not defined herein shall
have the meanings ascribed thereto in the Credit Agreement.


The undersigned                     , the [chief financial
officer/treasurer/assistant treasurer] of Ryder hereby certifies that no Default
or Event of Default exists. Computations to evidence compliance with §9.1(b) and
§10.1 of the Credit Agreement are detailed on Annex A attached hereto.


[The undersigned hereby further certifies that:


(i) the representations and warranties contained in §§7.1, 7.2, 7.3, 7.6, 7.8,
7.9, 7.10, 7.11 (other than clause (iii) of subsection (c) of such Section
7.11), 7.13, 7.14, 7.17, 7.18 and §7A of the Credit Agreement are true and
correct in all material respects as of the date hereof;


(ii) the representations and warranties contained in §7.4 of the Credit
Agreement are true and correct in all material respects as of the date hereof;
provided that each reference to “Balance Sheet Date” in such §7.4 shall be
deemed a reference to the most recent fiscal year end of Ryder; and


(iii) the representations and warranties contained in §§7.5, 7.7, 7.12, 7.15 and
7.16 of the Credit Agreement are true and correct in all material respects as of
the date hereof after taking into consideration any updated information provided
to the Schedule corresponding to any such Section (all such updated Schedules
are attached hereto as Annex B), if applicable.]


RYDER SYSTEM, INC.






By:                    
Name:
Title:




Annex A


Secured Indebtedness - §9.1(b)


1.    Adjusted Consolidated Tangible Assets
(Item 8 of Appendix)                            $        


2.    Secured Indebtedness                            $        
(Item 24 of Appendix)


3.    Maximum Permitted Secured Indebtedness                $        
(Item 1 x .30)




Debt to Consolidated Adjusted Net Worth - §10.1


4.    Total Indebtedness of Ryder and its Consolidated
Subsidiaries                                $        
(Item 19 of Appendix)


5.    Consolidated Adjusted Net Worth
(Item 13 of Appendix)                            $        


6.    Actual Ratio
(Item 4 divided by Item 5)                            :1.00


7.    Maximum permitted ratio                         3.00:1.00    




Appendix


A.    Adjusted Consolidated Tangible Assets


1.    Consolidated assets                            $        


2.    All intercompany items                            $        


3.    All Intangible Assets                            $        


4.    Investments in Subsidiaries other than Consolidated
Subsidiaries                                $        


5.    Consolidated Tangible Assets
[(Item 1) - (Items 2 + 3 + 4)]                        $        


6.    Consolidated book value of all assets of Ryder and
its Consolidated Subsidiaries which are subject to
any synthetic lease                            $        


7.    Consolidated book value of all assets of Ryder and
its Consolidated Subsidiaries that are reflected on
the consolidated balance sheet of Ryder and its
Consolidated Subsidiaries and secure or are the
subject of any Limited Recourse Facility                    $        


8.    Adjusted Consolidated Tangible Assets
[Item 5 + Item 6 - Item 7]                        $        




B.    Consolidated Adjusted Net Worth


9.    Consolidated shareholders’ equity                    $        


10.    Investments in Subsidiaries other than Consolidated
Subsidiaries                                $        


11.
Accumulated other comprehensive income or loss associated     $        

with Ryder and its Consolidated Subsidiaries’ pension and
other post-retirement plans which is recorded on the consolidated
financial statements of Ryder and its Consolidated Subsidiaries
in accordance with GAAP


12.    Consolidated Adjusted Net Worth
[(Items 9 - 10 - 11)]                            $        




C.    Indebtedness


13.    (a) All obligations for borrowed money, (b) All
obligations evidenced by bonds, debentures, notes
or other similar instruments, (c) All obligations to
pay the deferred purchase price of property or
services, except trade accounts payable arising in the
ordinary course of business, (d) All obligations as
lessee under Capitalized Leases                        $        
                        
14.    All obligations under Limited Recourse Facilities            $        
(to the extent included in Item 13)


15.    All Deemed Indebtedness Under Limited Recourse
Facilities (Item 27 below)                        $        
    
16.    All obligations as lessee in respect of synthetic
leases            $        


17.    All Indebtedness of others guaranteed by such Person            $        


18.    Indebtedness
[(Items 13 - 14) + (Items 15 + 16 + 17)]                    $        




D.    Secured Indebtedness


19.    Indebtedness and all Derivative Obligations of any
    Borrower or any of Ryder’s Consolidated Subsidiaries
and all reimbursement obligations with respect to
letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person, in
each case, secured by a lien or other encumbrance     
on, or title to, any real or personal property                $        
                        
20.    Unsecured Indebtedness and Derivatives Obligations
of any of Ryder’s Consolidated Subsidiaries (other
than the Canadian Borrowers or the U.K. Borrowers)
and unsecured reimbursement obligations with
respect to letters of credit, bankers’ acceptances or
similar facilities issued for the account of such Person
(other than the Canadian Borrowers or the U.K.
Borrowers)                                $        


21.    Aggregate liquidation preference of all Preferred
Stock issued by Ryder’s Consolidated Subsidiaries
not owned by Ryder and its Consolidated Subsidiaries        $        
    
22.    Any Deemed Indebtedness Under Limited Recourse
Facilities (Item 27 below) and all obligations as lessee
in respect of synthetic leases, in each case to the
extent not otherwise included as Secured Indebtedness        $        


23.    Secured Indebtedness
(Items 19 + 20 + 21 + 22)                    $        




E.    Deemed Indebtedness Under Limited Recourse Facilities


24.    Deemed Receivables Indebtedness                $        


25.    Deemed Securitization Indebtedness                $        


26.    In respect of any other Limited Recourse Facility, an
amount equal to the greater of (a) 10% of the principal
amount or aggregate payment obligations, as applicable,
of such Limited Recourse Facility or (b) two times the
percentage recourse under such Limited Recourse
Facility of the principal amount or aggregate payment
obligations, as applicable, of such Limited Recourse
Facility (as determined in accordance with the definition
of Limited Recourse Facilities)                    $        


27.    Total Deemed Indebtedness Under Limited Recourse
Facilities (Items 24 + 25 + 26)                    $        


Annex B


[See attached updated schedule(s)]



